Citation Nr: 0944191	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  09-07 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1944 to May 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

This case was remanded by the Board in April 2009 for a 
hearing before a Veterans Law Judge.  The RO/AMC has complied 
with all of the Board's remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (the Veteran is entitled, as a 
matter of law, to compliance with remand directives).  But 
see, too, Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) 
(requiring only "substantial," as opposed to exact, 
compliance).  The Board finds there has been substantial 
compliance with its April 2009 remand directives.  In 
September 2009, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  The transcript of 
that hearing is of record.  Therefore, the Board finds no 
further development is necessary.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran seeks service connection for bilateral hearing 
loss, which he attributes to his service in the navy as a 
gunner's mate during World War II.

Service treatment records (STRs) contain no record of any 
complaints of or treatment for bilateral hearing loss.  The 
Veteran was treated for a fungal infection to both ears.  A 
physician's note dated in March 1947 stated that the 
Veteran's ear canals were cleaned out and tympanic membranes 
were found to be intact.  This procedure was repeated several 
times monthly from July 1946 to November 1946.  A separation 
examination dated in May 1946 did not note any complaint of 
or diagnoses for hearing loss.  The Veteran had 15/15 hearing 
on the spoken voice and whispered voice tests.

VA medical records dating from August 2006 to June 2007 
showed no complaints of, treatment for, or a diagnosis of 
bilateral hearing loss.

Private medical records dated in January 2008 showed the 
Veteran complained of ringing in his ears.  The physician 
noted that the Veteran had some itchiness in his ears and a 
history of significant noise exposure in the military.  The 
physician also noted that the Veteran had a history of fungal 
otitis externa while in the military.  Physical examination 
of the ears revealed no lesions or masses.  Canals were clear 
and tympanic membranes were normal with good mobility.  An 
audiogram revealed significant sensorineural hearing loss.  
The physician noted that the Veteran's hearing loss was 
consistent with at least a partial noise induced component.  

In June 2008 the Veteran was accorded a compensation and 
pension (C&P) audio examination.  During the examination the 
Veteran reported bilateral itching, ringing, hearing loss, 
and ear pain since he was in service.  The Veteran reported 
that he was a gunners mate in World War II.  He reported a 
history of unprotected military noise exposure, specifically 
from antiaircraft guns on the ship.  Following service, the 
Veteran worked in ironwork and his recreational hobbies 
included hunting and fishing.  Audiology testing yielded the 
following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
50
30
40
70
75
Left 
ear
45
30
65
75
75

Speech recognition scores using the Maryland CNC right ear 
was 90 and 84 for the left ear.  The diagnosis was moderate 
to severe mixed bilateral hearing loss.  The examiner noted 
that medical follow-up was necessary given the external 
auditory canal status but stated that it would not result in 
a significant change in hearing thresholds.  The examiner 
opined that the Veteran's hearing loss was less likely as not 
caused by or a result of military noise.  The examiner stated 
that only Whispered voice test results were found, which were 
inadequate to evaluate specific hearing sensitivity.  She 
further found that occupational noise exposure, age, and/or 
general health were greater factors relative to the Veteran's 
hearing loss than acoustic trauma in service.  

In correspondence dated in July 2008 the Veteran stated that 
he received treatment for his ear problems at the VA facility 
in Cleveland, Ohio.  During his September 2009 Travel Board 
hearing, the Veteran testified that he sought and received 
treatment for his hearing problem before seeking treatment at 
the Bay Pines VA medical center.  Those records should be 
requested, and associated with the Veteran's claims file.  
Since the claims file is being returned it should be updated 
to include any recent VA treatment records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request medical records from the Bay 
Pines and Sarasota VA Medical Centers 
dating from June 19, 2007, to the 
present.  The RO/AMC is also to request 
medical records from the VA Medical 
Center in Cleveland, Ohio.  If no further 
treatment records exist, the claims file 
should be documented accordingly.  

2.  Request that the Veteran provide 
private treatment records pertaining to 
his hearing problems from Dr. Walker, Dr. 
Renner, Dr. Pierce, Dr. Morris, and Dr. 
Silver or that he provide completed 
authorization forms that would allow VA 
to request the records.  

3.  Schedule the Veteran for another 
examination with regard to his claim 
for service connection for bilateral 
hearing loss.  The claims file must be 
made available to, and reviewed by, the 
examiner, and the examiner must note in 
his report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The Veteran must be provided 
with an opportunity to describe 
problems he has had with hearing loss 
since his discharge from active 
service.  The examiner is specifically 
requested to opine as to whether it is 
less likely than not (less than a 50 
percent probability) or at least as 
likely as not (50 percent probability 
or greater) that a current hearing loss 
disorder is related to active military 
service.  A complete rationale for the 
examiner's opinion must be provided.  
The claims file must be made available 
to, and reviewed by, the examiner, and 
the examination report must reflect 
that the claims file was reviewed.  

4.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



